— Order, Supreme Court, New York County (William J. Davis, J.), entered on or about June 8, 1990, which granted defendant’s motion for summary judgment dismissing the complaint and denied plaintiff’s cross-motion for summary judgment, unanimously modified, on the law, to the extent of denying defendant’s motion and reinstating the verified complaint and, as so modified, the order is otherwise affirmed, with costs.
Pursuant to Article 9 of the lease and Article 43 of the rider, defendant-landlord is responsible for any structural repairs necessitated by the fire. The court’s reliance upon the damage report prepared for plaintiff’s insurer was misplaced since such report, by the terms of plaintiff’s fire insurance policy, was limited to personal property losses. There exist questions of fact as to whether there was any structural damage to the premises. Concur — Rosenberger, J. P., Ellerin, Kupferman and Smith, JJ.